     Case 1:19-cv-01651-NONE-EPG Document 45 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERMAN RENE ONTIVEROS,                            No. 1:19-cv-01651-NONE-EPG (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION FOR LEAVE
                                                        TO FILE AMENDED COMPLAINT
13           v.
                                                        (ECF No. 44)
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS & REHABILITATION                      ORDER VACATING FINDINGS AND
15    and M. PORTER,                                    RECOMMENDATIONS
16                       Defendants.                    (ECF No. 41)
17

18          Plaintiff Herman Rene Ontiveros (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On July 8, 2020, the

20   Court entered findings and recommendations, recommending that Plaintiff’s third amended

21   complaint be dismissed for failure to state a claim and for lack of subject-matter jurisdiction.

22   (ECF No. 41). The Court granted Plaintiff’s motion for an extension of time to file objections to

23   the findings and recommendations. (ECF Nos. 42 & 43). On September 21, 2020, Plaintiff filed a

24   motion for leave to file an amended complaint. (ECF No. 44). In his motion, Plaintiff states that

25   he understands now how he must allege additional information to state a claim. He moves for

26   leave to file an amended complaint.

27          Finding good cause, the Court GRANTS Plaintiff’s motion. (ECF No. 44). Accordingly, it

28   is HEREBY ORDERED that:
                                                        1
     Case 1:19-cv-01651-NONE-EPG Document 45 Filed 09/23/20 Page 2 of 2

 1         1. Plaintiff shall file a fourth amended complaint no later than November 9, 2020.

 2         2. The Findings and Recommendations entered July 8, 2020 (ECF No. 41) are HEREBY

 3               VACATED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 23, 2020                       /s/
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
